 

Exhibit 10.30

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into this 1st day of March 2016, (the “Effective Date”) between Royal Energy
Resources, Inc., a Delaware corporation (the “Company”), and Ronald Phillips
(“Officer”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Officer originally entered into an Employment
Agreement, dated October 13, 2015 (the “Employment Agreement”);

 

WHEREAS, the Company and the Officer have agreed to amend the Employment
Agreement, as provided for herein.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Amendment to Exhibit A. Exhibit A of the Employment Agreement is hereby
amended in its entirety as follows:

 

“Compensation and Benefit Terms

 

Employee’s Services

President.

 

Base Salary

$75,000 per month through April 30, 2016, payable monthly in arrears, and
$150,000 per annum, payable monthly in advance, during the Term. The first and
last monthly payment shall be prorated to reflect the actual number of days
which are being compensated.

 

At the sole election of the Company, the Officer’s base compensation may be paid
in shares of common stock of the Company, determined based on the average
closing price of the common stock for the seven days prior to the date payment
is due. Any shares of common stock issued in satisfaction of base compensation
may be registered on Form S-8.

 

Equity Signing Bonus

$50,000 payable in shares of common stock of the Company registered on Form S-8,
determined based on the closing price of the common stock on the Effective Date,
and $50,000 payable in shares of common stock of the Company registered on Form
S-8, determined based on the closing price of the common stock on March 1, 2016.

 

Expense Reimbursement All reasonable out-of-pocket expenses will be reimbursed
if approved in advance and documented by receipts, and are subject to the
Company’s policy on expense reimbursements as announced from time to time.

 

   

 

 

Sick Leave/Vacation/Personal Time Off Two weeks’ time off is accrued for every
year that Employee works for the Company, which may be used as sick leave,
vacation or person time off at the discretion of Employee. Any time off not
taken during any one-year period will expire. No cash will be payable for any
time off that is not utilized, or which has accrued at the time of Employee’s
termination of employment for any reasons.     Health, Dental, Life Insurance
None.     Retirement Plans None.     Severance None.”

 

2. No Other Amendments. Except as specifically set forth herein, this Amendment
does not limit, modify, amend, waive, grant any consent with respect to, or
otherwise affect any other provision of the Exchange Agreement, all of which
shall remain in full force and effect and are hereby ratified and confirmed.
This Amendment does not entitle, or imply any consent or agreement to, any
further or future modification of, amendment to, waiver of, or consent with
respect to any provision of the Exchange Agreement.

 

3. Counterparts; Entire Agreement. This Amendment may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all such counterparts shall together constitute but one and the same
instrument. Delivery by email or telecopier of an executed counterpart of a
signature page to this Amendment shall be as effective as delivery of the
original executed counterpart. This Amendment, together with the Exchange
Agreement, sets forth the entire agreement among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings.

 

[SIGNATURE PAGE TO FOLLOW]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  EMPLOYEE:           Name: Ronald Phillips               ROYAL ENERGY
RESOURCES, INC.:         By:   Title: Chief Executive Officer   Name: William L.
Tuorto

 

   

 

 